      Case 1:20-cv-00213-DMT-CRH Document 59 Filed 07/30/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Lime Rock Resources Operating Company, )
Inc., Lime Rock Management LP, and       )
Lime Rock Resources III-A, L.P.,         )
                                         )           ORDER AMENDING PRETRIAL
              Plaintiffs,                )           DEADLINES
                                         )
        vs.                              )
                                         )
Matthew McPherson, Badlands Resources, )
LLC, Bakken Energy Partners, LLC,        )
Fighting Sioux Oil & Gas LLC, Roughrider )
Oil and Gas, LLC, Gallatin Oil, LLC, and )           Case No. 1:20-cv-213
Great Plains Land Services, Inc.,        )
                                         )
              Defendants.                )

       On July 30, 2021, court held a status conference with the parties by telephone. Pursuant to

an agreement reached by the parties to amend the pretrial deadlines, the court AMENDS the pretrial

deadlines as follows:

       1.      The parties shall have until December 31, 2021, to complete fact discovery.

       2.      The parties shall have until January 14, 2022, to file discovery motions.

       3.      Plaintiffs’ expert witness reports are due by January 4, 2022.

       4.      Defendants’ expert witness reports are due by February 1, 2022.

       5.      Rebuttal expert witness reports are due by February 25, 2022.

       6.      The parties shall have until March 14, 2022, to file expert discovery motions.

       7.      The parties shall have until April 1, 2022, to complete discovery depositions of

               expert witnesses.

       8.      The parties shall have until October 29, 2021, to file motions to join additional

               parties, motions to amend pleadings, motions to amend pleadings to add claims for


                                                1
Case 1:20-cv-00213-DMT-CRH Document 59 Filed 07/30/21 Page 2 of 2




       punitive damages, and nondispositive motions (e.g. consolidation,, bifurcation).

IT IS SO ORDERED.

Dated this 30th day of July, 2021.

                                     /s/ Clare R. Hochhalter
                                     Clare R. Hochhalter, Magistrate Judge
                                     United States District Court




                                        2
